


EXHIBIT 10.27

Execution Copy

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (as it may be amended or modified from time to
time, this “Security Agreement”) is entered into as of November 17, 2005 by and
among Caraco Pharmaceutical Laboratories, Ltd., a Michigan corporation (the
“Borrower”) and JPMorgan Chase Bank, N.A., a national banking association (the
“Lender”).

PRELIMINARY STATEMENTS

          A. The Borrower and the Lender are parties to a Credit Agreement dated
as of the date hereof (as amended or modified from time to time, the “Credit
Agreement”).

          B. The Borrower has agreed grant a first-priority security interest
(subject to Liens permitted by the Credit Agreement) to the Lender in and to the
collateral described herein and to execute this Security Agreement.

          C. The Borrower has determined that it is to its benefit and in its
financial interest to execute this Security Agreement, and is entering into this
Security Agreement in order to induce the Lender to extend credit to the
Borrower and to secure the Secured Obligations.

          ACCORDINGLY, the Borrower and the Lender hereby agree as follows:

ARTICLE I
DEFINITIONS

          1.1.  Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

          1.2.  Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

          1.3.  Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

          “Account Debtor” shall have the meaning set forth in Article 9 of the
UCC.

          “Accounts” shall have the meaning set forth in Article 9 of the UCC.

          “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.

1

--------------------------------------------------------------------------------




          “Collateral” shall have the meaning set forth in Article II.

          “Collateral Access Agreement” means any landlord waiver or other
agreement between the Lender and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of the Borrower for any real property where any
Collateral is located, which agreement shall provide access rights, contain a
waiver or subordination of all Liens or claims that the landlord, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Lender, as
such landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.

          “Control” shall have the meaning set forth in Article 8 or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

          “Control Agreement” means a control agreement, in form and substance
satisfactory to the Lender, pursuant to which the Lender is granted Control over
a Deposit Account.

          “Control Account” means a Deposit Account subject to a Control
Agreement.

          “Default” means an event described in Section 5.1.

          “Deposit Accounts” shall have the meaning set forth in Article 9 of
the UCC.

          “Exhibit” refers to a specific exhibit to this Security Agreement,
unless another document is specifically referenced.

          “Inventory” shall have the meaning set forth in Article 9 of the UCC.

          “Permitted Liens” means Liens that are permitted by the Credit
Agreement.

          “Receivables” means the Accounts and all proceeds of the Accounts
and/or of Inventory, including without limitation all proceeds that are cash,
instruments, supporting obligations and any other rights or claims to receive
money which are general intangibles or which are otherwise included as
Collateral.

          “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.

          “Secured Obligations” is defined in the Credit Agreement.

          “UCC” means the Uniform Commercial Code, as in effect from time to
time, of the State of Michigan or of any other state the laws of which are
required as a result thereof to be applied in connection with the attachment,
perfection or priority of, or remedies with respect to, Lender’s Lien on any
Collateral.

          The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

2

--------------------------------------------------------------------------------




ARTICLE II
GRANT OF SECURITY INTEREST

          The Borrower hereby pledges, assigns and grants to the Lender a
security interest in all of its right, title and interest in, to and under all
of the following assets described in clauses (i), (ii) and (iii) below, whether
now owned by or owing to, or hereafter acquired by or arising in favor of the
Borrower (including under any trade name or derivations thereof), and whether
owned or consigned by or to, or leased from or to, the Borrower, and regardless
of where located (all of which will be collectively referred to as the
“Collateral”):

          (i) all Receivables;

          (ii) all Inventory; and

          (iii) all proceeds, insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and all Deposit Accounts in which any of the foregoing is deposited;

to secure the prompt and complete payment and performance of the Secured
Obligations.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

          The Borrower represents and warrants to the Lender that:

          3.1.     Title, Perfection and Priority. The Borrower has good and
valid rights in or the power to transfer the Collateral and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder, free and clear of all Liens except for Liens permitted under Section
4.1(e), and has full power and authority to grant to the Lender the security
interest in such Collateral pursuant hereto. When financing statements
fulfilling the requirement of the UCC and the applicable filing office have been
filed in and the applicable fees paid to the appropriate offices against the
Borrower in the locations listed on Exhibit C, the Lender will have a fully
perfected first priority security interest in that Collateral of the Borrower in
which a security interest may be perfected by filing, subject only to Liens
permitted under Section 4.1(e).

          3.2.     Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of The Borrower, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.

          3.3.     Principal Location. The Borrower’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in Exhibit A;
The Borrower has no other places of business except those set forth in Exhibit
A.

          3.4.     Collateral Locations. All of the Borrower’s locations where
Collateral is located are listed on Exhibit A. All of said locations are owned
by the Borrower except for locations (i) which are

3

--------------------------------------------------------------------------------




leased by the Borrower as lessee and designated in Part VII(b) of Exhibit A and
(ii) at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment as designated in Part VII(c) of Exhibit A.

          3.5.     Deposit Accounts. All of the Borrower’s Deposit Accounts are
listed on Part I of Exhibit B.

          3.6.     Exact Names. The Borrower’s name in which it has executed
this Security Agreement is the exact name as it appears in the Borrower’s
organizational documents, as amended, as filed with the Borrower’s jurisdiction
of organization. The Borrower has not, during the past five years, been known by
or used any other corporate or fictitious name.

          3.7.     Accounts. The names of the obligors, amounts owing, due dates
and other information with respect to its Accounts are and will be correctly
stated in all records of the Borrower relating thereto and in all invoices and
reports with respect thereto furnished to the Lender by the Borrower from time
to time. As of the time when each Account arises, the Borrower shall be deemed
to have represented and warranted that such Account and all records relating
thereto, are genuine and in all respects what they purport to be.

          3.8.     Inventory. With respect to any of its Inventory, (a) such
Inventory (other than Inventory in transit) is located at one of the locations
set forth on Exhibit A designated as a location of Collateral for the Borrower,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), and (c) the Borrower has good and indefeasible and merchantable
title to such Inventory and such Inventory is not subject to any Lien or
security interest or document whatsoever except for the Lien granted to the
Lender and except for Permitted Liens.

          3.9.     No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming the Borrower as debtor has been
filed or is of record in any jurisdiction except (a) for financing statements or
security agreements naming the Lender as the secured party and (b) Permitted
Liens.

ARTICLE IV
COVENANTS

          From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated, the Borrower agrees that:

          4.1.     General.

                     (a) Collateral Records. The Borrower will maintain complete
and accurate books and records with respect to the Collateral owned by it, and
furnish to the Lender such reports relating to such Collateral as the Lender
shall from time to time reasonably request.

                     (b) Authorization to File Financing Statements;
Ratification. The Borrower hereby authorizes the Lender to file, and if
requested will deliver to the Lender, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Lender in order to maintain a first perfected security interest in and, if
applicable, Control of, the Collateral

4

--------------------------------------------------------------------------------




owned by the Borrower. Any financing statement filed by the Lender may be filed
in any filing office in any UCC jurisdiction and may (i) indicate the Borrower’s
Collateral by any description which reasonably approximates the description
contained in this Security Agreement, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the
Borrower is an organization, the type of organization and any organization
identification number issued to the Borrower. The Borrower also agrees to
furnish any such information to the Lender promptly upon request. The Borrower
also ratifies its authorization for the Lender to have filed in Michigan any
initial financing statements or amendments thereto if filed prior to the date
hereof.

                     (c) Further Assurances. The Borrower shall take such
further actions, including the execution and delivery of additional security
agreements and collateral assignments, as may be reasonably requested by the
Lender from time to time to more fully evidence and perfect the Lender’s
interest in the Collateral. The Borrower will, if so requested by the Lender,
furnish to the Lender, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Lender may reasonably request, all in such
detail as the Lender may specify. The Borrower also agrees to take any and all
actions reasonably necessary to defend title to the Collateral owned by it
against all persons and to defend the security interest of the Lender in its
Collateral and the priority thereof against any Lien not expressly permitted
hereunder.

                     (d) Disposition of Collateral. The Borrower will not sell,
lease or otherwise dispose of the Collateral owned by it except for dispositions
specifically permitted pursuant to the Loan Documents.

                     (e) Liens. The Borrower will not create, incur, or suffer
to exist any Lien on the Collateral owned by it except (i) the security interest
created by this Security Agreement and (ii) other Permitted Liens.

                     (f) Other Financing Statements. The Borrower will not
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by it, except as permitted by Section
4.1(e). The Borrower acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Lender, subject to
the Borrower’s rights under Section 9-509(4)(b) of the UCC.

                     (g) Locations, Names, Etc. The Borrower shall not (a)
change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Lender shall
have received at least fifteen days prior written notice of such change and the
Lender shall have acknowledged in writing that either (1) such change will not
adversely affect the validity, perfection or priority of the Lender’s security
interest in the Collateral, or (2) any reasonable action requested by the Lender
in connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Lender in any Collateral),
provided that, any new location shall be in the continental U.S.

5

--------------------------------------------------------------------------------




                     (h) Compliance with Terms. The Borrower will perform and
comply with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.

          4.2.     Receivables.

                     (a) Certain Agreements on Receivables. The Borrower will
not make or agree to make any material discount, credit, rebate or other
reduction in the original amount owing on a Receivable or accept in satisfaction
of a Receivable less than the original amount thereof, except that, prior to the
occurrence of a Default, the Borrower may reduce the amount of Accounts arising
from the sale of Inventory in accordance with its present policies and in the
ordinary course of business, including without limitation any such reductions in
accordance with industry practice, including and not limited to trade and cash
discounts, charge-backs, vendor and state medicaid rebates, returned goods and
other industry acceptable deductions.

                     (b) Collection of Receivables. Except as otherwise provided
in this Security Agreement, the Borrower will collect and enforce, at the
Borrower’s sole expense, all amounts due or hereafter due to the Borrower under
the Receivables owned by it, and will at all times (whether or not a Default
then exists) promptly cause all proceeds of Receivables to be deposited into a
Control Account or an existing bank or other deposit account with the Lender.

                     (c) Delivery of Invoices. The Borrower will deliver to the
Lender within two Business Days of its request after the occurrence and during
the continuation of a Default duplicate invoices with respect to each Account
owned by it bearing such language of assignment as the Lender shall specify.

                     (d) Disclosure of Counterclaims on Receivables. If any
material (i) discount, credit or agreement to make a rebate or to otherwise
reduce the amount owing on any Receivable not in the ordinary course owned by
the Borrower exists or (ii) if, to the knowledge of the Borrower, any material
dispute, setoff, claim, counterclaim or defense exists or has been asserted or
threatened with respect to any such Receivable, the Borrower will promptly
disclose such fact to the Lender in writing.

          4.3.     Inventory.

                     (a) Maintenance of Goods. The Borrower will do all things
necessary to maintain, preserve, protect and keep its Inventory in good repair
and working and saleable condition.

                     (b) Insurance. The Borrower will (i) maintain fire and
extended coverage insurance on the Inventory containing a lender’s loss payable
clause in favor of the Lender and providing that said insurance will not be
terminated except after at least 30 days’ written notice from the insurance
company to the Lender, (ii) maintain such other insurance on the Collateral for
the benefit of the Lender as may be required by law or as the Lender shall from
time to time request, (iii) furnish to the Lender upon the request of the Lender
from time to time the originals of all policies of insurance on the Collateral
and certificates with respect to such insurance and (iv) maintain general
liability insurance. All insurance policies required hereunder shall name the
Lender as an additional insured or as lender loss payee, as applicable, and
shall contain lender loss payable clauses or mortgagee clauses in form and
substance satisfactory to the Lender.

6

--------------------------------------------------------------------------------




          4.4     Federal, State or Municipal Claims. The Borrower will promptly
notify the Lender of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

          4.5.     Deposit Accounts. The Borrower will (a) give prompt written
notice to the Lender of the opening or existence of any Deposit Account not
disclosed on Exhibit B hereto, and (b) upon the Lender’s request, after the
occurrence and during the continuance of a Default, take all commercially
reasonable actions to cause each bank or other financial institution in which it
maintains (i) any Deposit Account (other than accounts used exclusively for
payroll (“Payroll Accounts”)) to enter into a Control Agreement with the Lender
with respect such Deposit Account or (ii) other deposits (whether general or
special, time or demand, provisional or final, but excluding Payroll Accounts)
to be notified of the security interest granted to the Lender hereunder and to
acknowledge such notification in writing.

          4.6.     No Interference. The Borrower agrees that it will not
interfere with any right, power and remedy of the Lender provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the Lender
of any one or more of such rights, powers or remedies.

          4.7.     Collateral Access Agreements. The Borrower shall use
commercially reasonable efforts to obtain a Collateral Access Agreement from the
lessor of each leased property, bailee or consignee with respect to any
warehouse, processor or converter facility or other location where Collateral is
stored or located. The Borrower shall timely and fully pay and perform its
material obligations under all leases and other agreements with respect to each
leased location or third party warehouse where any Collateral is or may be
located.

ARTICLE V
DEFAULTS AND REMEDIES

          5.1.     Defaults. The occurrence of any one or more of the following
events shall constitute a Default hereunder:

                     (a) The failure to pay when due (whether at stated
maturity, by acceleration or otherwise) any of the Secured Obligations.

                     (b) The occurrence of any “Event of Default” under, and as
defined in, the Credit Agreement.

          5.2.     Remedies.

                     (a) Upon the occurrence and during the continuance of a
Default, the Lender may exercise any right or remedy available to it under
applicable law, including, without limitation, the following rights and
remedies:

7

--------------------------------------------------------------------------------




 

 

 

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Collateral Document; provided that, this Section 5.2(a)
shall not be understood to limit any rights or remedies available to the Lender
prior to a Default;

 

 

 

(ii) those rights and remedies available to a secured party under the UCC or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;

 

 

 

(iii) give notice of sole control or any other instruction permitted under any
Control Agreement with respect to any Deposit Account or under any other control
agreement with respect to any other Collateral and take any action therein with
respect to such Collateral; and

 

 

 

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to the Borrower or any other
Person, enter the premises of the Borrower where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at the Borrower’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Lender may deem commercially reasonable.

                     (b) The Lender may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

                     (c) The Lender shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Lender, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption the Borrower hereby expressly releases.

                     (d) Until the Lender is able to effect a sale, lease, or
other disposition of Collateral, the Lender shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Lender. The Lender may, if it so elects, seek the appointment
of a receiver or keeper to take possession of Collateral and to enforce any of
the Lender’s remedies, with respect to such appointment without prior notice or
hearing as to such appointment.

                    (e) Notwithstanding the foregoing, the Lender shall not be
required to (i) make any demand upon, or pursue or exhaust any of their rights
or remedies against, the Borrower, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Secured Obligations or to pursue
or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Secured

8

--------------------------------------------------------------------------------




Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

          5.3.     Borrower’s Obligations Upon Default. Upon the request of the
Lender after the occurrence and during the continuance of a Default, the
Borrower will:

                     (a) assemble and make available to the Lender the
Collateral and all books and records relating thereto at any place or places
specified by the Lender, whether at a Borrower’s premises or elsewhere;

                     (b) permit the Lender, by the Lender’s representatives and
agents, to enter any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral; and

                    (c) at its own expense, cause the independent certified
public accountants then engaged by the Borrower to prepare and deliver to the
Lender, at any time and from time to time, promptly upon the Lender’s request,
the following reports with respect to the applicable Borrower: (i) a
reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts.

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

          6.1.     Account Verification. The Lender may at any time, following
and during the continuance of a Default, in the Lender’s own name, in the name
of a nominee of the Lender, or in the name of the Borrower communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of any the Borrower,
parties to contracts with any the Borrower and obligors in respect of
Instruments of any the Borrower to verify with such Persons, to the Lender’s
satisfaction, the existence, amount, terms of, and any other matter relating to
the Receivables.

          6.2.     Authorization for Lender to Take Certain Action.

                     (a) The Borrower irrevocably authorizes the Lender, in the
reasonable discretion of the Lender and appoints the Lender as its attorney in
fact (i) to endorse and collect any cash proceeds of the Collateral, (ii) to
apply the proceeds of any Collateral received by the Lender to the Secured
Obligations as provided in Section 7.3, (iii) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder), (iv) to contact Account Debtors for any
reason, (v) to demand payment or enforce payment of the Receivables in the name
of the Lender or the Borrower and to endorse any and all checks, drafts, and
other instruments for the payment of money relating to the Receivables, (vi) to
sign the Borrower’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Borrower, assignments and
verifications of Receivables, (vii) to exercise all of the Borrower’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (viii) to settle, adjust, compromise, extend or renew the
Receivables, (ix) to settle, adjust or compromise any legal proceedings brought
to collect Receivables, (x) to prepare, file and sign the Borrower’s name on a
proof of claim in bankruptcy or similar document against any Account Debtor of
the Borrower, (xi) to

9

--------------------------------------------------------------------------------




prepare, file and sign the Borrower’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xii) to change the address for delivery of mail addressed to the Borrower to
such address as the Lender may designate and to receive, open and dispose of all
mail addressed to the Borrower, and (xiii) to do all other acts and things
necessary to carry out this Security Agreement; and the Borrower agrees to
reimburse the Lender on demand for any payment made or any expense incurred by
the Lender in connection with any of the foregoing; provided that, this
authorization shall not relieve the Borrower of any of its obligations under
this Security Agreement or under any other Collateral Document.

                     (b) All acts of said attorney or designee are hereby
ratified and approved. The powers conferred on the Lender under this Section 6.2
are solely to protect the Lender’s interests in the Collateral and shall not
impose any duty upon the Lender to exercise any such powers. The Lender agrees
that, except for the powers granted in Section 6.2(a)(iii), (iv) and (xiii), it
shall not exercise any power or authority granted to it unless a Default has
occurred and is continuing.

ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT
ACCOUNTS

          7.1.     Lockboxes. Upon request of the Lender after the occurrence
and during the continuance of a Default, the Borrower shall execute and deliver
to the Lender irrevocable lockbox agreements in the form provided by or
otherwise acceptable to the Lender, which agreements shall be accompanied by an
acknowledgment by the bank where the lockbox is located of the Lien of the
Lender granted hereunder and of irrevocable instructions to wire all amounts
collected therein to a special collateral account at the Lender.

          7.2.     Collection of Receivables. The Lender may at any time after
the occurrence and during the continuance of a Default, by giving the Borrower
written notice, elect to require that the Receivables be paid directly to the
Lender. In such event, the Borrower shall, and shall permit the Lender to,
promptly notify the account debtors or obligors under the Receivables of the
Lender’s interest therein and direct such account debtors or obligors to make
payment of all amounts then or thereafter due under the Receivables directly to
the Lender. Upon receipt of any such notice from the Lender, the Borrower shall
thereafter hold in trust for the Lender all amounts and proceeds received by it
with respect to the Receivables and other Collateral and immediately and at all
times thereafter deliver to the Lender all such amounts and proceeds in the same
form as so received, whether by cash, check, draft or otherwise, with any
necessary endorsements. The Lender shall hold and apply funds so received as
provided by the terms of Sections 7.3 and 7.4.

          7.3.     Special Collateral Account. The Lender may at any time after
the occurrence and during the continuance of a Default require all cash proceeds
of the Collateral to be deposited in a special non-interest bearing cash
collateral account with the Lender and held there as security for the Secured
Obligations. The Borrower shall have no control whatsoever over said cash
collateral account. If no Default has occurred and is continuing, the Lender
shall, within one business Day of receipt thereof, deposit the collected
balances in said cash collateral account into the Borrower’s general operating
account with the Lender. If any Default has occurred and is continuing, the
Lender may, from time to time, apply the collected balances in said cash
collateral account to the payment of the Secured Obligations whether or not the
Secured Obligations shall then be due.

10

--------------------------------------------------------------------------------




          7.4.     Application of Proceeds. The proceeds of the Collateral to be
applied to payment of the Secured Obligations pursuant to Section 7.3 shall be
applied by the Lender to payment of the Secured Obligations in the order
determined by the Lender.

ARTICLE VIII
GENERAL PROVISIONS

          8.1.     Waivers. The Borrower hereby waives notice of the time and
place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made. To the extent such
notice may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to the Borrower, addressed as set forth in Article IX, at
least ten days prior to (i) the date of any such public sale or (ii) the time
after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable law, the Borrower waives all claims,
damages, and demands against the Lender arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Lender as finally determined by a
court of competent jurisdiction. To the extent it may lawfully do so, the
Borrower absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Lender, any valuation,
stay, appraisal, extension, moratorium, redemption or similar laws and any and
all rights or defenses it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, the Borrower hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

          8.2.     Limitation on Lender’s Duty with Respect to the Collateral.
The Lender shall have no obligation to clean-up or otherwise prepare the
Collateral for sale. The Lender shall use reasonable care with respect to the
Collateral in its possession or under its control. The Lender shall not have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Lender, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Lender to exercise remedies in a commercially reasonable manner, the
Borrower acknowledges and agrees that it is commercially reasonable for the
Lender (i) to fail to incur expenses reasonably deemed significant by the Lender
to prepare Collateral for disposition or otherwise to transform raw material or
work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as the Borrower, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide

11

--------------------------------------------------------------------------------




for the auction of assets of the types included in the Collateral or that have
the reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Lender a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent reasonably deemed appropriate by the Lender, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Lender in the collection or disposition of any of
the Collateral. The Borrower acknowledges that the purpose of this Section 8.2
is to provide non-exhaustive indications of what actions or omissions by the
Lender would be commercially reasonable in the Lender’s exercise of remedies
against the Collateral and that other actions or omissions by the Lender shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 8.2. Without limitation upon the foregoing, nothing contained in
this Section 8.2 shall be construed to grant any rights to the Borrower or to
impose any duties on the Lender that would not have been granted or imposed by
this Security Agreement or by applicable law in the absence of this Section 8.2.

          8.3.     Compromises and Collection of Collateral. The Borrower and
the Lender recognize that setoffs, counterclaims, defenses and other claims may
be asserted by obligors with respect to certain of the Receivables, that certain
of the Receivables may be or become uncollectible in whole or in part and that
the expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, the Borrower agrees that the Lender
may at any time and from time to time, if a Default has occurred and is
continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Lender in its sole discretion shall
reasonably determine or abandon any Receivable, and any such action by the
Lender shall be commercially reasonable so long as the Lender acts in good faith
based on information known to it at the time it takes any such action.

          8.4.     Lender Performance of Debtor Obligations. Without having any
obligation to do so, the Lender may perform or pay any obligation which the
Borrower has agreed to perform or pay in this Security Agreement and the
Borrower shall reimburse the Lender for any amounts paid by the Lender pursuant
to this Section 8.4. The Borrower’s obligation to reimburse the Lender pursuant
to the preceding sentence shall be a Secured Obligation payable on demand.

          8.5.     Specific Performance of Certain Covenants. The Borrower
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 5.3, or 8.7 or in Article VII will cause irreparable
injury to the Lender, that the Lender has no adequate remedy at law in respect
of such breaches and therefore agrees, without limiting the right of the Lender
to seek and obtain specific performance of other obligations of the Borrower
contained in this Security Agreement, that the covenants of the Borrower
contained in the Sections referred to in this Section 8.5 shall be specifically
enforceable against the Borrower.

          8.6.     Use and Possession of Certain Premises. Upon the occurrence
and during the continuance of a Default, the Lender shall be entitled to occupy
and use any premises owned or leased by the Borrower where any of the Collateral
or any records relating to the Collateral are located until the Secured
Obligations are paid or the Collateral is removed therefrom, whichever first
occurs, without any obligation to pay the Borrower for such use and occupancy.

12

--------------------------------------------------------------------------------




          8.7.     Dispositions Not Authorized. No Borrower is authorized to
sell or otherwise dispose of the Collateral except as set forth in Section
4.1(d) and notwithstanding any course of dealing between the Borrower and the
Lender or other conduct of the Lender, no authorization to sell or otherwise
dispose of the Collateral (except as set forth in Section 4.1(d)) shall be
binding upon the Lender unless such authorization is in writing signed by the
Lender.

          8.8.     No Waiver; Amendments; Cumulative Remedies. No delay or
omission of the Lender to exercise any right or remedy granted under this
Security Agreement shall impair such right or remedy or be construed to be a
waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Lender and then only to the extent in such writing specifically set forth. All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Lender until the Secured
Obligations have been paid in full.

          8.9.     Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

          8.10.   Reinstatement. This Security Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against the Borrower for liquidation or reorganization, should the Borrower
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of the Borrower’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

          8.11.   Benefit of Agreement. The terms and provisions of this
Security Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lender and its respective successors and assigns (including all
persons who become bound as a debtor to this Security Agreement), except that no
Borrower shall have the right to assign its rights or delegate its obligations
under this Security Agreement or any interest herein, without the prior written
consent of the Lender. No sales of participations, assignments, transfers, or
other dispositions of any agreement governing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Lender, for the benefit of the Lender, hereunder.

13

--------------------------------------------------------------------------------




          8.12.   Survival of Representations. All representations and
warranties of the Borrower contained in this Security Agreement shall survive
the execution and delivery of this Security Agreement.

          8.13.   Taxes and Expenses. Any taxes (including income taxes) payable
or ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Borrower, together with interest and penalties,
if any. The Borrower shall reimburse the Lender for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Lender) paid or incurred by the
Lender in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by the
Borrower in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Borrower.

          8.14.   Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

          8.15.   Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
letters of credit that are part of the Secured Obligations, a cash deposit or
supporting letter of credit acceptable to the Lender has been delivered to the
Lender) and no commitments of the Lender which would give rise to any Secured
Obligations are outstanding. Upon the satisfaction in full of the conditions for
termination of this Security Agreement set forth above (i) this Security
Agreement and the security interest and Lien created hereby shall terminate and
all rights to the Collateral shall revert to the Borrower and (ii) the Lender
will, upon the Borrower’s request and at the Borrower’s expense, (A) return to
the Borrower such of the Collateral as shall not have been sold or otherwise
disposed of or applied pursuant to the terms hereof and (B) execute and deliver
to the Borrower, without recourse, representation or warranty, such documents as
the Borrower shall reasonably request to evidence such termination.

          8.16.   Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Borrower and the Lender relating to the
Collateral and supersedes all prior agreements and understandings between the
Borrower and the Lender relating to the Collateral.

          8.17.   CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF MICHIGAN, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

          8.18.   CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR MICHIGAN STATE
COURT IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL

14

--------------------------------------------------------------------------------




CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
LENDER OR ANY AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
MICHIGAN.

          8.19.   WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

          8.20.   Indemnity. The Borrower hereby agrees to indemnify the Lender
and its successors, assigns, agents and employees, from and against any and all
liabilities, damages, penalties, suits, costs, and expenses of any kind and
nature (including, without limitation, all expenses of litigation or preparation
therefor whether or not the Lender is a party thereto) imposed on, incurred by
or asserted against the Lender, or its successors, assigns, agents and
employees, in any way relating to or arising out of this Security Agreement, or
the manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Lender or the Borrower) except, claims, losses, damages,
liabilities or expenses of any kind and nature whatsoever resulting solely and
directly from the gross negligence or willful misconduct the Lender as
determined by a final judgment of a court of competent jurisdiction.

          8.21.   Counterparts. This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart.

ARTICLE IX
NOTICES

          9.1.     Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when transmitted and confirmation of transmission
received, if by hand or overnight courier service, or mailed by certified or
registered mail notices or (b) when sent, if sent by telecopier (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient), in each case addressed to the Borrower at the notice address set
forth on Exhibit A, and to the Lender at the address set forth next to its
signature below or as otherwise designated in writing by the Lender to the
Borrower.

15

--------------------------------------------------------------------------------




          9.2.     Change in Address for Notices. Each of the Borrower and the
Lender may change the address for service of notice upon it by a notice in
writing to the other parties.

[Signature Pages Follow]

16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower and the Lender have executed this Security
Agreement as of the date first above written.

 

 

 

 

CARACO PHARMACEUTICAL LABORATORIES, LTD.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------